





Exhibit 10.22.1

RAYMOND JAMES FINANCIAL, INC.
2012 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
Grantee’s Name and Address:


    
You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Raymond James Financial, Inc. 2012 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Restricted
Stock Unit Agreement (the “Agreement”) attached hereto, as follows. Unless
otherwise provided herein, the terms in this Notice shall have the same meaning
as those defined in the Plan.
Date of Award     
Vesting Commencement Date     
Total Number of Restricted Stock
Units Awarded (the “Units”)    
Restricted Period:
Provided that the Grantee does not incur a Separation from Service and subject
to other limitations set forth in this Notice, the Agreement and the Plan, the
Units will “vest” in accordance with the following schedule (the “Restricted
Period”):
(Insert vesting schedule)
Notwithstanding the Plan definition of “Separation from Service,” the Grantee
will also be deemed to incur a Separation from Service, and the then unvested
Units shall be immediately forfeited, upon the Grantee’s change in status from
Employee to Independent Contractor, or vice versa, for any reason prior to the
Grantee’s attaining eligibility for Retirement.
In addition, the Award shall be subject to the following accelerated vesting
provisions:
•
In the event of the Grantee’s death or Disability, 100% of the unvested Units
subject to the Award shall vest immediately prior to the Grantee’s death or
Disability and the Restricted Period will expire.

•
In the event of the Grantee’s Retirement, 100% of the unvested Units subject to
the Award shall vest immediately prior to the Grantee’s Retirement, provided
that (i) Shares shall not be issuable for such accelerated Units (and any
dividend equivalents) until the date the Restricted Period would have otherwise
lapsed in accordance with the vesting schedule set forth above or, if later, the
date provided by Section 3(c) of the Agreement (in each case, the “Retirement
Settlement Date”), (ii) during the period following the date of the Grantee’s
Retirement until


sf-3365406

--------------------------------------------------------------------------------



the Retirement Settlement Date or, if earlier, the two-year anniversary of the
date of the Grantee’s Retirement (such period, the “Non-Compete Period”), the
Grantee has satisfied the non-compete provision set forth below, and (iii) if
the Grantee violates such non-compete provision before the expiration of the
Non-Compete Period, any Shares that have not become issuable before the
expiration of the Non-Compete Period will immediately be forfeited. For purposes
of this Award, the Grantee shall be deemed to have not satisfied the non-compete
provision if the Grantee:
◦
discloses the list of the Company’s or a Related Entity’s customers or any part
thereof to any person, firm, corporation, association, or other entity for any
reason or purpose whatsoever; or

◦
discloses to any person, firm, corporation, association, or other entity any
information regarding the Company’s or a Related Entity’s general business
practices or procedures, methods of sale, list of products, personnel
information and any other valuable confidential business or professional
information unique to the Company’s or a Related Entity’s business; or

◦
owns more than five per cent (5%) of, manages, operates, controls, is employed
by, acts as an agent for, participates in or is connected in any manner with the
ownership, management, operation or control of any business which is engaged in
any business which is competitive to the business of the Company or a Related
Entity; and are located within a radius of 100 miles of any location where the
Grantee was employed or which was under the supervision, management or control
of the Grantee; or

◦
solicits or calls either for himself/herself or any other person or firm, any of
the customers of the Company or a Related Entity on whom the Grantee called,
with whom the Grantee became acquainted, or of whom the Grantee learned of
during his/her employment; or

◦
solicits any of the employees or agents of the Company or a Related Entity to
terminate their employment or relationship with the Company or a Related Entity.

•
In the event of a Corporate Transaction or Change in Control, the Units will be
subject to the terms and conditions of Section 11 of the Plan. For purposes of
Section 11 of the Plan, this Award was granted in lieu of a cash payment for all
or a portion of the Grantee’s annual bonus.

•
In the event the Grantee involuntarily incurs a Separation from Service other
than for Cause or due to a Performance-Related Termination, 100% of the unvested
Units subject to the Award shall vest immediately prior to the Grantee’s
Separation from Service and the Restricted Period will expire. For purposes of
this Agreement, a “Performance-Related Termination” shall mean the Company’s
termination of a Participant’s employment or other service due to a documented


2
sf-3365406

--------------------------------------------------------------------------------



issue related to the Participant’s performance, as determined by the Company in
its sole discretion.
•
In the event the Grantee involuntarily incurs a Separation from Service due to a
Performance-Related Termination, the unvested Units subject to the Award shall
vest on a pro-rated basis immediately prior to the Grantee’s Separation from
Service and the Restricted Period will expire. For this purpose, the pro-rated
amount of Units that may vest will be determined by comparing the Grantee’s
completed, full years of service, if any, since the Date of Award to the vesting
schedule set forth above (unless an underlying contract with the Grantee
provides for a different pro-ration method, in which case, the pro-rated amount
of Units that may vest in accordance with this paragraph will be determined in
accordance with such underlying contract). Any unvested Restricted Stock Units
that do not vest in accordance with this paragraph shall be immediately
forfeited.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.
In the event of the Grantee’s change in status from Employee or Independent
Contractor to Director, Employee or Independent Contractor, as applicable, the
determination of whether such change in status results in a Separation from
Service for purposes of Section 409A will be determined in accordance with
Section 409A.
During any authorized leave of absence, the vesting of the Units as provided in
the schedule set forth above shall be suspended (to the extent permitted under
Section 409A) and the duration of such suspension will parallel the duration of
the leave of absence under the Company’s then effective leave of absence policy.
The Restricted Period applicable to the Units shall be extended by the length of
the suspension. Vesting of the Units shall resume upon the Grantee’s termination
of the leave of absence and return to service to the Company or a Related
Entity; provided, however, that if the leave of absence exceeds six (6) months,
and a return to service upon expiration of such leave is not guaranteed by
statute or contract, then (a) the Grantee shall be deemed to have incurred a
Separation from Service on the first date following such six-month period and
(b) the Grantee will forfeit the Units that are unvested on the date of such
separation. An authorized leave of absence shall include sick leave, military
leave, or other bona fide leave of absence (such as temporary employment by the
government). Notwithstanding the foregoing, with respect to a leave of absence
due to any medically determinable physical or mental impairment of the Grantee
that can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months, where such impairment causes
the Grantee to be unable to perform the duties of the Grantee’s position of
employment or substantially similar position of employment, a twenty-nine (29)
month period of absence shall be substituted for such six (6) month period
above.
Except as otherwise provided above or in Section 11 of the Plan, vesting shall
cease upon the date the Grantee incurs a Separation from Service for any reason,
any unvested Units held by the Grantee (and any dividend equivalents credited in
respect of such Units) immediately upon

3
sf-3365406

--------------------------------------------------------------------------------



such Separation from Service shall be forfeited and deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
such reconveyed Units and shall have all rights and interest in or related
thereto without further action by the Grantee.
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.
RAYMOND JAMES FINANCIAL, INC.
a Florida corporation


THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD THAT THE GRANTEE IS PROVIDING SERVICES TO THE COMPANY OR A
RELATED ENTITY AND HAS NOT OTHERWISE INCURRED A SEPARATION FROM SERVICE OR AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE
PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
THE GRANTEE’S SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE AT ANY TIME, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
THE GRANTEE’S STATUS IS AT WILL.

4
sf-3365406

--------------------------------------------------------------------------------



Grantee Acknowledges and Agrees:
The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A.
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares. The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.
The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or such other website designated by the Company and communicated to the
Grantee. By signing below and accepting the grant of the Award, the Grantee:
(i) consents to access electronic copies (instead of receiving paper copies) of
the Plan Documents via the Company’s intranet or such other website designated
by the Company and communicated to the Grantee if and when the Company begins
providing the Plan Documents electronically; (ii) represents that the Grantee
has access to paper copies of the Plan Documents; and (iii) acknowledges that
the Grantee is familiar with and accepts the Award subject to the terms and
provisions of the Plan Documents.
The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system if and when such system is established and maintained by the
Company or a third party designated by the Company.
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Committee in accordance with Section 10 of the Agreement. The
Grantee further agrees that, in accordance with Section 11 of the Agreement, any
claim, suit, action, or proceeding arising out of or relating to the Notice, the
Plan or this Agreement shall be governed by and subject to the terms and
conditions of the Arbitration Agreement entered into by and between the Grantee
and the Company. The Grantee further agrees to notify the Company upon any
change in his or her residence address indicated in this Notice.

5
sf-3365406

--------------------------------------------------------------------------------





Date:             
Grantee’s Signature
Grant Date:                 
Grantee’s Printed Name


            
Address
            
City, State & Zip



6
sf-3365406

--------------------------------------------------------------------------------



RAYMOND JAMES FINANCIAL, INC.


2012 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
1.Issuance of Units. Raymond James Financial, Inc., a Florida corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”),
subject to the Notice, this Restricted Stock Unit Agreement (the “Agreement”)
and the terms and provisions of the Raymond James Financial, Inc. 2012 Stock
Incentive Plan, as amended from time to time (the “Plan”), which is incorporated
herein by reference. Unless otherwise provided herein, the terms in this
Agreement shall have the same meaning as those defined in the Plan.
2.    Transfer Restrictions. The Units (and any dividend equivalents credited in
respect of such Units) may not be transferred in any manner other than by will
or by the laws of descent and distribution.
3.    Conversion of Units and Issuance of Shares.
(a)    General. Subject to Sections 3(b) and 3(c), one share of Common Stock
shall be issuable for each Unit subject to the Award (the “Shares”) upon vesting
or as otherwise provided in the applicable vesting provisions. Immediately
thereafter, or as soon as administratively feasible, the Company will transfer
the appropriate number of Shares to the Grantee after satisfaction of any
required tax or other withholding obligations. Any fractional Unit remaining
after the Award is fully vested shall be discarded and shall not be converted
into a fractional Share. Notwithstanding the foregoing, if the Award is subject
to Section 409A, the relevant number of Shares shall be issued in accordance
with Treasury Regulation Section 1.409A-3(d), as may be amended from time to
time.
(b)    Delay of Conversion. The conversion of the Units into the Shares under
Section 3(a) above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.
(c)    Delay of Issuance of Shares. To the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“specified employees” of certain publicly traded companies), any Shares to which
the Grantee would

sf-3365406

--------------------------------------------------------------------------------



otherwise be entitled during the six (6) month period following the date of the
Grantee’s Separation from Service will be issuable on the first business day
following the expiration of such six (6) month period, unless the Grantee dies
during such six (6) month period, in which case, the Shares will be issued to
the Grantee’s estate as soon as practicable following his or her death. For
purposes of clarity, this Section 3(c) shall not otherwise supersede the
Retirement provision set forth in the Notice and, to the extent the Retirement
provision applies, any Shares to which the Grantee is entitled following the
expiration of the six (6) month period in the foregoing sentence will be settled
in accordance therewith, provided that during the period following the date of
the Grantee’s Retirement until the Retirement Settlement Date or, if earlier,
the two-year anniversary of the date of the Grantee’s Retirement, the Grantee
has satisfied the non-compete provision set forth in the Notice.
4.    Dividend Equivalents. In the event the Company declares a cash or stock
dividend on its Common Stock prior to the earlier of the date the Award is
settled in full or terminates, dividend equivalents will be credited in respect
of any outstanding Units. Such dividend equivalents may be paid in cash or
converted as of the date the Restricted Period expires and lapses (or, in the
event vesting of the Units accelerates in connection with Retirement, as of the
date the Restricted Period would have otherwise lapsed in accordance with the
vesting schedule set forth in the Notice) (the “Conversion Date”) into Shares,
the number of which shall be determined as follows: (1) if the Company declares
and pays a cash dividend, the number of additional Shares that will be issuable
upon the Conversion Date shall be equal to the quotient obtained by dividing (i)
the aggregate amount or value of the dividends paid with respect to that number
of Shares equal to the number of Units subject to the Award as of the date or
dates the dividends were paid by the Company to the Company’s shareholders by
(ii) the Fair Market Value per Share on the Conversion Date, rounded down to the
nearest whole Share; or (2) if the Company declares and pays a stock dividend,
the number of additional Shares that will be issuable upon the Conversion Date
shall be equal to the number of Shares distributed with respect to the Shares
underlying the Units as of the date or dates the dividends were paid by the
Company to the Company’s shareholders, rounded down to the nearest whole Share.
The dividend equivalents will be subject to all of the terms and conditions of
the Award, including that the dividend equivalents will vest and become payable
upon the same terms and at the same time as the Units to which they relate.
5.    Right to Shares. Except as provided in Section 4, the Grantee shall not
have any right in, to or with respect to any of the Shares (including any voting
rights) issuable under the Award until the Award is settled by the issuance of
such Shares to the Grantee.
6.    Recoupment Policy. Without limiting the generality of any other provision
herein regarding the Grantee’s understanding of and agreement to the terms and
conditions of the Notice, the Agreement and the Plan, by signing the Notice, the
Grantee specifically acknowledges that he or she has read and understands the
Raymond James Financial, Inc. Compensation Recoupment Policy, as may be amended
from time to time (the “Policy”), and agrees to the terms and conditions of the
Policy, including but not limited to the forfeiture and recoupment provisions of
Sections 2 and 3 of the Policy.

2
sf-3365406

--------------------------------------------------------------------------------



7.    Taxes.
(a)    Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with any aspect of the Award, including the
grant, vesting, assignment, release or cancellation of the Units, the delivery
of Shares, the subsequent sale of any Shares acquired upon vesting and the
receipt of any dividends or dividend equivalents. The Company does not commit
and is under no obligation to structure the Award to reduce or eliminate the
Grantee’s tax liability.
(b)    Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation through:
(i)    Share Withholding. If permissible under Applicable Law, the Company will,
at the Grantee’s election, withhold from those Shares otherwise issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation. The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees that, prior to any event in
connection with the Award that the Company determines may result in any Tax
Withholding Obligation, the Grantee must arrange for the satisfaction of any
amount of the Tax Withholding Obligation that is not satisfied by the
withholding of Shares described above through his or her Raymond James brokerage
account. Said brokerage account shall contain sufficient funds or margin
availability to satisfy the portion of the Grantee’s Tax Withholding Obligation
that is not satisfied by the withholding of Shares, and the Grantee hereby
authorizes and directs the Company or any Related Entity to debit his or her
Raymond James brokerage account by such amount.
(ii)    By Other Means. If the Grantee does not elect to satisfy the Tax
Withholding Obligation pursuant to Section 7(b)(i) above or Share withholding is
not permissible under Applicable Law, the Grantee will arrange for the
satisfaction of the Tax Withholding Obligation through his or her Raymond James
brokerage account. Said brokerage account shall contain sufficient funds or
margin availability to satisfy the Grantee’s Tax Withholding Obligation, and the
Grantee hereby authorizes and directs the Company or any Related Entity to debit
his or her Raymond James brokerage account by such amount.
8.    Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and, subject to Section 16, may not be modified adversely to the
Grantee’s interest except by means of a writing signed by the Company and the

3
sf-3365406

--------------------------------------------------------------------------------



Grantee. These agreements are to be construed in accordance with and governed by
the internal laws of the State of Florida without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of Florida to the rights and duties of the
parties. Should any provision of the Notice or this Agreement be determined to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.
9.    Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
10.    Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Committee. The resolution
of such question or dispute by the Committee shall be final and binding on all
persons.
11.    Arbitration Agreement. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 2 (the “parties”) agree that any claim, suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be governed by and subject to the terms and conditions of the
Arbitration Agreement entered into by and between the Grantee and the Company.
12.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
13.    Nature of Award. In accepting the Award, the Grantee acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement;
(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards of Units, or benefits in lieu of Units,
even if Units have been awarded repeatedly in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

4
sf-3365406

--------------------------------------------------------------------------------



(d)    the Grantee’s participation in the Plan shall not create a right to any
employment with the Grantee’s employer and shall not interfere with the ability
of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;
(e)    in the event that the Grantee is not an employee of the Company or any
Related Entity, the Award and the Grantee’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Related Entity;
(f)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(g)    in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award or Shares acquired upon vesting of the Award, resulting from the Grantee’s
termination by the Company or any Related Entity (for any reason whatsoever and
whether or not in breach of local labor laws) and in consideration of the grant
of the Award, the Grantee irrevocably releases the Company and any Related
Entity from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing the Notice, the Grantee shall be deemed irrevocably to have
waived his or her right to pursue or seek remedy for any such claim or
entitlement;
(h)    in the event of the Grantee’s Separation from Service (whether or not in
breach of local labor laws), the Grantee’s right to receive Awards under the
Plan and to vest in such Awards, if any, will terminate effective as of the date
that the Grantee is no longer providing services and will not be extended by any
notice period mandated under local law (e.g., providing services would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of the Grantee’s Separation from Service (whether or
not in breach of local labor laws), the Committee shall have the exclusive
discretion to determine when the Grantee is no longer providing services for
purposes of this Award;
(i)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Grantee’s participation in
the Plan or the Grantee’s acquisition or sale of the underlying Shares; and
(j)    the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisers regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.
14.    Data Privacy.
(a)    The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in the Notice and this Agreement by and among, as
applicable, the Grantee’s employer, the Company and any Related Entity for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.

5
sf-3365406

--------------------------------------------------------------------------------



(b)    The Grantee understands that the Company and the Grantee’s employer may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Units or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
(c)    The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan. The Grantee understands that the recipients of the Data may be located
in the Grantee’s country, or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.
15.    Language. If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by Applicable Law.
16.    Amendment and Delay to Meet the Requirements of Section 409A. The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A as the
Company deems appropriate or advisable. In addition, the Company makes no
representation that the Award will comply with Section 409A and makes no
undertaking to prevent Section 409A from applying to the Award or to mitigate
its effects on any deferrals or payments made in respect of the Units. The
Grantee is encouraged to consult a tax adviser regarding the potential impact of
Section 409A.
END OF AGREEMENT

6
sf-3365406